IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Piedmont Airlines, Inc. and New     :
Hampshire Insurance Company         :
c/o Sedgwick Claims Management      :
Services, Inc.,                     :
                   Petitioners      :
                                    :
             v.                     : No. 468 C.D. 2018
                                    : Submitted: July 27, 2018
Workers’ Compensation Appeal        :
Board (Watson),                     :
                Respondent          :


BEFORE:      HONORABLE ROBERT SIMPSON, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                          FILED: August 20, 2018


             Piedmont Airlines, Inc. (Employer) and New Hampshire Insurance
Company c/o Sedgwick Claims Management Services, Inc. petition for review of
the Workers’ Compensation Appeal Board (Board) order affirming a Workers’
Compensation Judge’s (WCJ) decision that granted Craig Watson’s (Claimant)
claim petition. The WCA concluded that Claimant sustained a work injury while
on the premises for which Employer was responsible. For the following reasons,
we affirm.
                                          I.
               The facts are not in dispute. Claimant works as a training supervisor
for Employer, training new employees to be gate agents. He is provided with a
badge granting him access to certain areas of the Philadelphia International Airport
(Airport), including employee parking lots. The Department of Aviation (DOA)
issues the badges for which Employer pays a one-time administrative fee to
process the background check necessary for the employee to receive the badge.


               On February 5, 2016, Claimant was scheduled to work from 8:00 a.m.
to 6:30 p.m. His wife drove him to the Bartram Avenue employee parking lot,
which is one of two parking lots that are designated for employee parking. The
DOA owns, operates and maintains both lots. As he walked through the parking
lot towards a shelter to catch an employee shuttle, Claimant slipped and fell on a
pile of snow, landing on his right hand at an awkward angle and breaking his right
ring finger.


               Claimant reported his injury to Employer’s human resources
department, which referred him to Premier Orthopedics where his right hand was
put in a cast. Claimant returned to work the following week but the swelling in his
hand made his cast uncomfortable. Employer’s workers’ compensation (WC) case
manager took him off the work schedule and referred him to Michael Rivlin, M.D.
(Dr. Rivlin) at the Rothman Institute who performed surgery on his right hand.
Claimant initially returned to work the last week of February 2016, but because of
continuing pain in his right hand, Dr. Rivlin faxed a doctor’s note to the human
resources department stating that Claimant was to return home.



                                          2
             In March 2016, Claimant filed a WC claim petition alleging that he
had been injured in the course of his employment and seeking temporary partial
disability benefits from February 5, 2016, to February 9, 2016, and ongoing
temporary total disability benefits beginning on February 10, 2016. Employer
issued a notice of WC denial denying that the injury occurred on Employer’s
premises or that Claimant was in the course and scope of his employment at the
time of the injury. On May 31, 2016, Claimant returned to work.


             After a hearing, the WCJ found that Claimant’s injury arose in the
course of his employment because he slipped and fell while walking in an
employee parking lot that required an identification card for entry in order to board
a bus designated for Airport employees only. The WCJ ordered Employer to pay
weekly wage benefits from February 16, 2016, until May 31, 2016, when benefits
were suspended because Claimant returned to work.


             Employer appealed this decision to the Board, which affirmed, adding
that the parking lot was a “reasonable means of access to [C]laimant’s workplace”
and “was so connected to [Employer’s] business as to form an integral part
thereof.” (Record (R.) Item No. 8, Opinion – Commissioner, p. 4.) This petition
for review followed.


                                         II.
             On appeal, Employer argues that the Board erred in finding that
Claimant was injured in the course of his employment because Employer did not
require Claimant to use the Bartram Avenue parking lot. It also contends that



                                         3
Claimant’s presence in the parking lot was not required because he did not drive to
work or park a car in the lot on the date of his injury.1


                Pursuant to Section 301(c)(1) of the Workers’ Compensation Act
(Act),2 the term “injury” refers to:

                [A]n injury to an employe, regardless of his previous
                physical condition . . . arising in the course of his
                employment and related thereto, and such disease or
                infection as naturally results from the injury or is
                aggravated, reactivated or accelerated by the injury . . . .
                The term “injury arising in the course of his
                employment,” as used in this article, shall not include an
                injury caused by an act of a third person intended to
                injure the employe because of reasons personal to him,
                and not directed against him as an employe or because of
                his employment . . . but shall include all other injuries
                sustained while the employe is actually engaged in the
                furtherance of business or affairs of the employer,
                whether upon the employer’s premises or elsewhere, and
                shall include all injuries caused by the condition of the
                premises or by the operation of the employer’s
                business or affairs thereon, sustained by the employe,
                who, though not so engaged, is injured upon the
                premises occupied by or under the control of the
                employer, or upon which the employer’s business or
                affairs are being carried on, the employe’s presence
                thereon being required by the nature of his
                employment.


       1
         This Court’s standard of review is limited to determining whether the necessary
findings of fact are supported by substantial evidence, whether an error of law has been
committed, or whether constitutional rights have been violated. PPL v. Workers’ Compensation
Appeal Board (Kloss), 92 A.3d 1276 (Pa. Cmwlth. 2014).

       2
           Act of June 2, 1915, P.L. 991, as amended, 77 P.S. § 411(1).




                                                 4
77 P.S. § 411(1) (emphasis added). Under this provision, where an employee is
not directly engaged in the performance of his duties, an injury still may be
compensable if the claimant establishes that: (1) the injury occurred on employer’s
premises, (2) the claimant’s presence thereon was required by the nature of his
employment, and (3) the injury was caused by the condition of the premises or by
operation of employer’s business thereon.           See US Airways, Inc. v. Workers’
Compensation Appeal Board (Bockelman), 179 A.3d 1177, 1180 (Pa. Cmwlth.
2018); U.S. Airways v. Workers’ Compensation Appeal Board (Dixon), 764 A.2d
635, 640 (Pa. Cmwlth. 2000).


              Employer contends that Claimant fails to satisfy the first prong of this
test because the injury did not occur on Employer’s premises but on DOA’s
premises.3 In construing the term “premises” as contemplated by Section 301(c)(1)
of the Act, the determinative question is not who owns or controls the premises but
whether the site of the accident is so connected with the employer’s business as to
form an integral part thereof. Epler v. North American Rockwell Corporation, 393
A.2d 1163, 1166-67 (Pa. 1978). The critical factor is not the employer’s control
over the area, but whether the employer caused the area to be used by employees in
the performance of their assigned tasks. Id. at 1167. This Court has held that a
reasonable means of access to the workplace is considered an integral part of the

       3
          Employer also argues that Claimant is not entitled to benefits because he was merely
commuting to work. The general rule is that an employer is not liable to the employee for
injuries received off the employer’s premises while the employee is traveling to or from work.
Peterson v. Workmen’s Compensation Appeal Board (PRN Nursing Agency), 597 A.2d 1116,
1119 (Pa. 1991). This argument, however, does not apply because we find that Claimant was on
Employer’s premises at the time of his injury.




                                              5
employer’s business, and, therefore, is part of the employer’s premises. Newhouse
v. Workmen’s Compensation Appeal Board (Harris Cleaning Services, Inc.), 530
A.2d 545, 546-47 (Pa. Cmwlth. 1987).


              Employer argues that even though its employees can park in the DOA
lots, they should not be considered Employer’s premises because its employees are
not mandated to use the parking lots. However, just because an employee is not
required to use the premises, if a means of access is customarily used by
employees for ingress and egress, that property can be such an integral part of an
employer’s business as to be considered part of the employer’s premises.
Bockelman, 179 A.3d at 1181.


              In Bockelman, the claimant was an employee of US Airways,
Inc.,based out of the Airport. The claimant caught an employee shuttle from the
exact same employee parking lot on Bartram Avenue and slipped on a spill on the
floor of the shuttle bus sustaining an injury.   Although US Airways did not
mandate that employees use the employee shuttle busses, the shuttle bus was a
customary means of ingress and egress for the employees and part of the
employer’s premises. Similarly, in this case, there is no dispute that the Airport
parking lot was a customary means of ingress and egress for its employees, making
it part of its premises.


              Even if Claimant met the first prong of the test – that the injury
occurred on Employer’s premises – Employer argues that Claimant was not
required to be on the premises where the injury occurred because Claimant did not



                                        6
drive to work that day and, therefore, had no reason to be in the employee parking
lot.


             However, in ICT Group v. Workers’ Compensation Appeal Board
(Churchray-Woytunick), 995 A.2d 927 (Pa. Cmwlth. 2010), we considered whether
a claimant who sustained an injury from slipping on ice on her employer’s
premises when leaving for her lunch break was injured within the course of her
employment. The employer argued that the nature of her employment did not
require her to be present in the parking lot, but rather she chose to be there during
her lunch break. We held that the claimant’s presence was required because once
an employee is on the employer’s premises, getting to or leaving the employee’s
workstation is a necessary part of an employee’s employment.


             In this case, Claimant was dropped off at the parking lot to board a
shuttle bus to arrive at work. In order to do so, Claimant had to walk through the
employee lot using his security badge – a badge that only granted him clearance to
enter the lot, not his wife who had driven him to the lot. Claimant’s presence in
the parking lot to get the employee shuttle bus was so connected with his
employment relationship that it was required by the nature of his employment.


             Because Claimant was injured on Employer’s premises, his presence
was required due to the nature of his employment and the condition of the premises
caused the injury, we affirm the Board’s decision.


                                       _________________________________
                                       DAN PELLEGRINI, Senior Judge


                                         7
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Piedmont Airlines, Inc. and New     :
Hampshire Insurance Company         :
c/o Sedgwick Claims Management      :
Services, Inc.,                     :
                   Petitioners      :
                                    :
            v.                      : No. 468 C.D. 2018
                                    :
Workers’ Compensation Appeal        :
Board (Watson),                     :
                Respondent          :




                                  ORDER


            AND NOW, this 20th day of August, 2018, the Workers’
Compensation Appeal Board’s order of March 9, 2018, is affirmed.



                                    _________________________________
                                    DAN PELLEGRINI, Senior Judge